Citation Nr: 1430813	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was before the Board in January 2012, it was remanded for further development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

In October 2007, the Veteran indicated that his service-connected acne vulgaris had worsened and provided dates of treatment for the skin disability.  The issue of entitlement to an increased initial rating for acne vulgaris has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required with respect to the Veteran's claim.  Review of the record reveals that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

In a February 2010 VA examination report, the examiner indicated review of 28 individual therapy sessions related to the Veteran's service-connected dysthymia from 2008 through February 2010, which were not included in the Veteran's claims file.  A January 2012 Board remand directed the originating agency to obtain the Veteran's treatment records for the time period from December 2007 to the present.  Review of the paper and electronic records indicates that the originating agency only added the Veteran's VA Medical Center treatment records for the period from November 2011 to January 2012.  Therefore, the Board has determined that the originating agency did not substantially comply with the January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the originating agency must obtain and associate with the record all outstanding, pertinent VA records from January 2007 to November 2011.  

As the case must be remanded, the originating agency should also obtain and associate with the record all outstanding, pertinent VA records from January 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Winston-Salem VA Outpatient Clinic and Salisbury VA Medical Center for the time period from January 2007 to the present.

2. The RO or the AMC should also undertake any other development it determines to be warranted, to include affording the Veteran another VA examination if the Veteran asserts that the disability has increased in severity since the last VA examination in February 2010.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



